DETAILED ACTION

This Office Action is in response to the communication filed 01/11/2021. 
Current status of the claims:
Claims 1-24 are previously presented and rejected.
Claims 25-31 are New dependent claims.
Claims 1-31 are currently pending. The detail office action to the pending claims is as shown below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments

Receipt is acknowledged of Applicant’s request for entry of the Amendment filed 01/11/2021. By this amendment, the Claims have been amended. Specifically, claim 10 and 22 are amended to address the Objection noted in Office Action of.10/14/2020. Accordingly, withdrawal of the claims objection is made.

Response to Claim Rejections under 35 USC § 103
Applicant’s Remarks Made in an Applicants Arguments/Remarks, filed in response the rejection of claims 1-24 under 35 USC § 103 as being unpatentable over Maaref731 in view of Maaref530 have been fully considered but they are not persuasive. The Applicant contends (see REMARKS/ARGUMENTS, Page 8)
Claim 1 is amended as shown in the Listing of Claims. In respect of an identifier as previously defined in claim 1, the Office Action refers to Maaref731 Figs. 4-5, Para [0032] and Claims 4, 21-22. However, the referenced teachings in Maaref731 focus on group or ViMP identifiers rather than an identifier of any particular UE. The group or ViMP identifiers in Maaref731 do not appear to be an identifier of any UE to identify the UE to network equipment, as claimed. 

	The Examiner respectfully traverses. Contrary to the assertion, above, the cited art does teach or suggest a particular UE identifier. For example, Maaref731 Figs. 4-5, Para [0032] and 
With regard to the Applicant’s argument regarding claims 25-31, these claims are new and are not in the previously rejected claims. Thus, the argument is considered moot. Furthermore, new claims 25-31 necessitated new ground(s) of rejection presented in this Office action.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-26 are rejected under 35 U.S.C. 103 as being unpatentable over US2014/0098731 to Maaref et al. (“Maaref731”) in view of US2017/0339530 to Maaref (“Maaref530”) (the references in parentheses apply to the prior art document) 

 The subject matter of claim 1 differs from Maaref731 in that Maaref731 does not explicitly recite the term “sidelink”, as recited, when describing the communication link between the TUE (i.e. first UE) and CUE (i.e. second UE). However, one of ordinary skill in the art would understand the D2D link that connects the TUE and the CUE to be a “sidelink”, as claimed. Besides designating, the communication link between the Tue (i.e. first UE) and CUE (i.e. second UE) as a “sidelink” is well established. For example, Maaref530 (Para [0002]) teaches or suggests, in the same technical field, designation of the communication link between  Hence the prior art includes each element/feature claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the method feature disclosed by Maaref731 with Maaref530’s teaching for a purpose of transmitting data from TUE to CUE and thereby establish a short-range sidelink device-to-device (D2D) communications between TUE and CUE (see for example, Maaref530 Para [0002]). In combination, Maaref731 is not altered in that Maaref731 continues to transmit data from the TUE to the CUE that is to be transmitted via cooperative transmission by multiple UEs to the Base station. Therefore one of ordinary skill in the art, such as an individual working in the field of wireless communication systems could have combined the elements as claimed by known methods, and that in combination, each element/feature merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claims 1 and 19.

RE claims 2 and 14, Maaref731discloses the method and the UE of claims 1 and 13, wherein the cooperative transmission comprises cooperative multiple-input multiple-output (MIMO) transmission by the multiple UEs (e.g., Maaref731 Para [0017]).  

RE claims 3 and 15, Maaref731 discloses the method and the UE of claims 1 and 13, further comprising: transmitting, to the second UE over the SL, an indication of the identifier (e.g. Maaref731 Figs. 4-5, Para [0032]; the CUE receives an indication (Unique ID) of the TUE in a control channel information over the D2D link (i.e. sidelink)). 

RE claims 4 and 16, Maaref731 discloses the method and the UE of claims 1 and 13, further comprising: transmitting, to the network equipment, data that is different from the data that 20is to be transmitted by the second UE (e.g. Maaref731 [0016]-[0017, [0020] each of the TUEs, also, transmit its own unique ID to the network equipment with the data to be transmitted by the CUE).

RE claims 5 and 17, Maaref731 discloses the method and the UE of claims 1 and 13, further comprising: transmitting over a further sidelink, to a third UE of the multiple UEs, data from the first UE that is to be transmitted via the cooperative transmission (e.g. Maaref731 Fig. 1, Paras [0018]-[0019]: For instance, Fig. 1 illustrates the TUE transmits its data to one other CUEs over one or more further D2D link.)

RE claims 6 and 18, Maaref731 discloses the method and the UE of claims 1 and 13, wherein the cooperative transmission comprises redundant transmissions in a hybrid automatic repeat request (HARQ) process (e.g. Maaref731 Fig. 1, Paras [0022], [0027]).  


RE claims 7 and 19, Maaref731 discloses a method performed by a first user equipment (UE) (e.g. Maaref731 Figs. 1, 4-5: method performed by a Cooperative User Equipment (i.e. first user equipment)), a processor (e.g. Maaref731 Figs. 1, 4-5); and a non-transitory computer readable storage medium storing programming for execution by the processor (e.g. Maaref731 Figs. 1, 4-5), the programming including instructions to perform a method, the method comprising: receiving, over a sidelink (SL), data from a second UE that is to be transmitted via cooperative transmission by multiple UEs including at least the first UE in an uplink direction to  
The subject matter of claim 7 differs from Maaref731 in that Maaref731 does not explicitly recite the term “sidelink”, as recited, when describing the communication link between the CUE (i.e. first UE) and TUE (i.e. second UE). However, one of ordinary skill in the art would understand the D2D link that connects the CUE and the TUE to be a “sidelink”, as claimed. Besides designation of the communication link between the Tue (i.e. first UE) and CUE (i.e. second UE) as a “sidelink” is well established. For example, Maaref530 (Para [0002]) teaches or suggests, in the same technical field, designating the communication link between the CUE (i.e. first UE) and TUE (i.e. second UE) as a “sidelink” , as recited by the claim. Hence the prior art includes each element/feature claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the method 

5RE claims 8 and 20, Maaref731 discloses the method and the UE of claims 7 and 19, wherein the cooperative transmission comprises cooperative multiple-input multiple-output (MIMO) transmission by the multiple UEs (e.g., Maaref731 Para [0017]).  

RE claims 9 and 21, Maaref731 discloses the method and the UE of claims 7 and 19, further comprising: transmitting, to the network equipment, an indication of the identifier (e.g. Maaref731 Figs. 4-5, Para [0032]; the CUE transmits an indication (Unique ID) of the Target UE to the base station). 

RE claims 10 and 22, Maaref731 discloses a method performed by network equipment in a communication network (e.g. Maaref731 Figs. 1, 4-5: method performed by network equipment in a communication network), and a non-transitory computer readable storage medium storing programming for execution by the processor (e.g. Maaref731 Figs. 1, 4-5), the programming including instructions to perform a method comprising:

15obtaining an identifier of the source UE to identify the source UE to the network equipment as a source of the source data (e.g. Maaref731 Figs. 4-5, Para [0032] and Claims 4, 21-22: the BS receives data sent via cooperative transmission of multiple user equipment (UEs), wherein the data includes identifier information associated with identifying the target UE to the base station). The subject matter of claim 10 differs from Maaref731 in that Maaref731 does not explicitly recite claimed terms “source data” and “Source UE”, as recited. However, given the broadest reasonable interpretation, in light of the specification as it would be interpreted by one of ordinary skill in the art, Maaref731’s disclosure of a Target UE and the Target UE’s data, as taught in Maaref750 (e.g. Figs. 4-5, Paras [0016]-[0017], [0032] and Claims 4, 21-22), can be construed as the “Source UE” and “source data”, respectively, as recited by the claim. Hence the prior art includes each element/feature claimed, with the only difference between the claimed invention and the prior art being lack of the explicit recitation of said claim languages in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the method disclosed by Maaref731 with one of ordinary skill in the art’s interpretation for the claim terms to achieve the predictable results of identifying the target UE to the base station. Therefore one of ordinary skill in the art, such as an individual working in the field of wireless communication systems could have combined the elements as claimed by known methods, and that in combination, each element/feature merely performs the same 

RE claims 11 and 23, Maaref731 discloses the method and the network equipment of claims 10 and 22, wherein the cooperative transmission comprises cooperative multiple-input multiple-output (MIMO) transmission by the multiple UEs (e.g., Maaref731 Para [0017]).  

RE claims 12 and 24, Maaref731 discloses the method and the network equipment of claims 10 and 22, wherein the cooperative transmission comprises components of respective different portions of the source data transmitted by each of the multiple UEs (e.g. Maaref731, Figs. 1, 4-5 and Paras [0017], [0032]: cooperative transmission data received from the multiple UEs include indication (Unique ID) of respective portions of the target UEs data transmitted to the Base station (BS)).

RE claim 25, Maaref731 discloses, the method of claim 6, wherein the redundant transmissions include transmissions according to different types of UE cooperation (e.g. Fig. 1, Paras [0017], [0022]: …according to different types of UE cooperation).  

RE claim 26, Maaref731 discloses the method of claim 1, further comprising:5Appl. No. 16/844,233 Response to Office Action dated October 14, 2020obtaining one or more joint precoding parameters for the cooperative transmission (e.g. Fig. 1, Para [0022]: … precoding parameters according the cooperative transmission).  

Claims 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Maaref731 in view of Maaref530, further in view of US9698951 to Kim et al. (“Kim”) (the references in parentheses apply to the prior art document) 

RE claim 27, Maaref731 in view of Maaref530 discloses the method of claim 26, as discussed above with the claim’s rejection. 
The subject matter of claim 27 differs from Maaref731 in view of Maaref731 in that Maaref731 in view of Maaref731 does not explicitly disclose the feature: wherein the obtaining comprises receiving, from the network equipment, the one or more joint precoding parameters determined by the network equipment or determined by a UE and modified by the network equipment, as recited in newly added claim 27. However, Kim teaches or suggests, in the same technical field, the feature: receiving, from the network equipment, one or more joint precoding parameters determined by the network equipment or determined by a UE and modified by the network equipment, as recited (e.g. Kim, Col. 2, line 35 through Col. 3, lines 40). Hence the prior art teaches/suggests each element/feature claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the method disclosed by Maaref731 in view of Maaref731 with Kim’s teaching/suggestion in order to determine one or more joint precoding parameters. Therefore one of ordinary skill in the art, such as an individual working in the field of cooperative MIMO transmission for wireless communications system could have combined the elements as claimed by known methods, and that in combination, each element/feature merely performs the same function as it does separately. It is for at least the 

RE claim 28, Maaref731 in view of Maaref530 discloses the method of claim 27, as discussed above with the claim’s rejection.
The subject matter of claim 28 differs from Maaref731 in view of Maaref731 in that Maaref731 in view of Maaref731 does not explicitly disclose the feature: transmitting, to the network equipment, a reference signal for channel measurement by the network equipment, wherein the one or more joint precoding parameters are determined by the network equipment or modified by the network equipment based on the channel measurement, as recited in newly added claim 28. However, Kim teaches or suggests, in the same technical field, the feature: transmitting, to the network equipment, a reference signal for channel measurement by the network equipment, wherein the one or more joint precoding parameters are determined by the network equipment or modified by the network equipment based on the channel measurement, as recited (e.g. Kim, Col. 2, line 35 through Col. 3, lines 40). Hence the prior art teaches/suggests each element/feature claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the method disclosed by Maaref731 in view of Maaref731 with Kim’s teaching/suggestion in order to determine one or more joint precoding parameters. Therefore one of ordinary skill in the art, such as an individual working in the field of cooperative MIMO transmission for wireless communications system could have combined the elements as claimed by known methods, and that in combination, each element/feature merely performs the same function as it does separately. It is for at least the 

RE claim 29, Maaref731 in view of Maaref530 discloses the method of claim 26, as discussed above with the claim’s rejection.
The subject matter of claim 29 differs from Maaref731 in view of Maaref731 in that Maaref731 in view of Maaref731 does not explicitly disclose the feature: wherein the obtaining comprises determining, by the first UE, the one or more joint precoding parameters, as recited in newly added claim 29. However, Kim teaches or suggests, in the same technical field, the feature: determining, by the first UE, the one or more joint precoding parameters, as recited (e.g. Kim, Col. 30, lines 15 - 40). Hence the prior art teaches/suggests each element/feature claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the method disclosed by Maaref731 in view of Maaref731 with Kim’s teaching/suggestion in order to determine one or more joint precoding parameters. Therefore one of ordinary skill in the art, such as an individual working in the field of cooperative MIMO transmission for wireless communications system could have combined the elements as claimed by known methods, and that in combination, each element/feature merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 29.

RE claim 30, Maaref731 in view of Maaref530 discloses the method of claim 26, as discussed above with the claim’s rejection. 


RE claim 31. Maaref731 in view of Maaref530 discloses the method of claim 26, as discussed above with the claim’s rejection. 
 The subject matter of claim 31 differs from Maaref731 in view of Maaref731 in that Maaref731 in view of Maaref731 does not explicitly disclose the feature: reporting, to the second UE, a channel measurement by the first UE, wherein the one or more joint precoding parameters are determined by the second UE based on the channel measurement, as recited in newly added claim 31. However, Kim teaches or .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of Reference Cited.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478.  The examiner can normally be reached on Monday - Friday (9 - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M. Fan can be reached on 571.272.3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERHANU TADESE/Primary Examiner, Art Unit 2632